 Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33                                  Desc: Main
                            Document Page 1 of 9                                                                 10/15/20 8:42AM




                            IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF PUERTO RICO


 IN RE:
                                                                     CASE NO.: 19-06490
 KAREN BARRETO CRUZ



 DEBTOR(S)                                                           CHAPTER 13



                       NOTICE OF FILING OF AMENDED CHAPTER 13 PLAN

TO THE HONORABLE COURT:

  Come(s) debtor(s) represented by the undersigned attorney and most respectfully EXPOSE(S) and
PRAY(S):

            Debtor(s) is/are filing an Chapter 13 Plan, herein attached, to be notified to all interested parties
today October 15, 2020 to pay the POC filed by Asociacion de Condomines Playa Hucares.




    WHEREFORE, Debtor(s) respectfully request(s) to this Honorable Court to take notice of the
aforementioned.


NOTICE: Within fourteen (14) days after service as evidenced by the certification, and an additional three (3)
days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom this paper has
been served, or any other party to the action who objects to the relief sought herein, shall serve and file an
objection or other appropriate response to this paper with the clerk’s office of the United States Bankruptcy
Court for the District of Puerto Rico. If no objection or other response is filed within the time allowed herein,
the paper will be deemed unopposed and may be granted unless: (i) the requested relief is forbidden by law; (ii)
the requested relief is against public policy; or (iii) in the opinion of the court, the interest of justice requires
otherwise.
 I hereby certify that on this same date, I electronically filed the foregoing with the Clerk of the Court using
CM/ECF System which will send notification of such filing to the parties registered in the CM/ECF System. All
other parties have been notified by the United States Postal mailing service.
 Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33       Desc: Main
                            Document Page 2 of 9                                      10/15/20 8:42AM




RESPECTFULLY SUBMITTED.
In Caguas, Puerto Rico, today October 15, 2020.
                                                    /s/ JOSÉ Á. LEÓN LANDRAU, ESQ.
                                                    JOSÉ Á. LEÓN LANDRAU (131506)
                                                                    Attorney for Debtor(s)
                                                                            PO Box 1687
                                                                        Caguas, PR 00726
                                                                   Phone: (787) 746-7979
                                                                     Fax: (787) 961-9348
                                                                jleonlandrau@yahoo.com
         Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33                                                                Desc: Main
                                    Document Page 3 of 9                                                                                                     10/15/20 8:42AM

                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF PUERTO RICO

 In Re:                                                                               Case No.: 19-06490
 KAREN BARRETO CRUZ
                                                                                      Chapter 13
 xxx-xx-5348
                                                                                            Check if this is a pre-confirmation amended plan

                                                                                            Check if this is a post confirmation amended plan
                                                                                            Proposed by:
 Puerto Rico Local Form G                                                                             Debtor(s)
                                                                                                      Trustee
                                                                                                      Unsecured creditor(s)
 Chapter 13 Plan dated                       October 15, 2020        .
                                                                                            If this is an amended plan, list below the sections of the plan that have
                                                                                            been changed.
                                                                                            2.1 TO INCREASE BASE OF THE PLAN
                                                                                            3.7 PROVIDE FOR PAYMENT OF ASOC PLAYA HUCARES AS POC
                                                                                            FILED



PART 1: Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. The headings contained in this plan are inserted for reference purposes only and shall
                           not affect the meaning or interpretation of this plan.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
                           Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
                           See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to be paid under this plan, unless ordered
                           otherwise.

                           If a claim is withdrawn by a creditor or amended to an amount less than the amount already disbursed under the plan on
                           account of such claim: (1) The trustee is authorized to discontinue any further disbursements to related claim; (2) The sum
                           allocated towards the payment of such creditor’s claim shall be disbursed by the trustee to Debtor’s remaining creditors.
                           (3) If such creditor has received monies from the trustee (Disbursed Payments), the creditor shall return funds received in
                           excess of the related claim to the trustee for distribution to Debtor’s remaining creditors. (4) If Debtor has proposed a plan
                           that repays his or her creditors in full, funds received in excess of the related claim shall be returned to the Debtor.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not
                           the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in                    Included                     Not Included
             a partial payment or no payment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                      Included                     Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                               Included                     Not Included


PART 2: Plan Payments and Length of Plan

2.1          Debtor(s) will make payments to the trustee as follows:

        PMT Amount                               Period(s)               Period(s) Totals                                     Comments

Puerto Rico Local Form                                                          Chapter 13 Plan                                                       Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
         Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33                                                                    Desc: Main
                                    Document Page 4 of 9                                                                                                         10/15/20 8:42AM



 Debtor                KAREN BARRETO CRUZ                                                                      Case number       19-06490

                  $350.00 Months 1 through 8                                                  $2,800.00
                  $535.00 Months 9 through 53                                                $24,075.00
                  $560.00 Months 54 through 60                                                $3,920.00
           Subtotals             60 Months                                                   $30,795.00

Insert additional lines if needed

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
             payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply
                    Debtor(s) will make payments pursuant to a payroll deduction order.
                    Debtor(s) will make payments directly to the trustee.
                    Other (specify method of payment):

2.3          Income tax refunds:

             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and
             will comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refunds,” Debtor(s) shall seek court
             authorization prior to any use thereof.

2.4          Additional payments:

             Check one.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

PART3: Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                     The Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                     by the trustee or directly by the Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full
                     through disbursements by the trustee, with interest, if any, at the rate stated, pro-rated unless a specific amount is provided
                     below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
                     Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In
                     the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is
                     ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
                     paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The
                     final column includes only payments disbursed by the trustee rather than by the Debtor(s).

 Name of Creditor              Collateral                            Current installment       Amount of            Interest rate on   Monthly PMT on       Estimated
                                                                     payments                  arrearage (if any)   arrearage          arrearage            total
                                                                     (including escrow)                             (if any)                                payments by
                                                                                                                                                            trustee
                               CONDOMINIO
                               CALA DE
                               HUCARES
                               EDIF.C-212
                               Naguabo, PR
                               00718 Naguabo
 SCOTIABANK                    County                                         $798.00               $7,869.78           0.00%                                    $7,869.78
                                                                     Disbursed by:
                                                                        Trustee                                                 Months Starting on Plan Month
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

Puerto Rico Local Form G (LBF-G)                                                           Chapter 13 Plan                                                Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
         Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33                                                            Desc: Main
                                    Document Page 5 of 9                                                                                                 10/15/20 8:42AM



 Debtor                KAREN BARRETO CRUZ                                                             Case number     19-06490


             Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien Avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          Pre-confirmation adequate protection monthly payments (“APMP”) to be paid by the trustee.

                  Payments pursuant to 11 USC §1326(a)(1)(C):

               Name of secured creditor                                       $ Amount of APMP                                 Comments


 -NONE-

             Insert additional claims as needed.

             Pre-confirmation adequate protection payments made through the plan by the trustee are subject to the corresponding statutory fee.

3.7          Other secured claims modifications.

             Check one.

                          None. If “None” is checked, the rest of § 3.7 need not be completed or reproduced.


                          Secured claims listed below shall be modified pursuant to 11 U.S.C. § 1322(b)(2) and/or § 1322(c)(2). Upon confirmation, the
                          trustee shall pay the allowed claim as expressly modified by this section, at the annual interest rate and monthly payments
                          described below. Any listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated,
                          pro-rated unless a specific amount is provided below. Unless otherwise ordered by the court, the amounts listed on a proof of
                          claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the
                          absence of a contrary timely filed proof of claim, the amounts stated below are controlling.If no monthly payment amount is
                          listed below, distribution will be prorated according to plan section 7.2.

 Name of               Claim ID#             Claim            Modified        Modified    Modified P&I    Property   Property      Total            Estimated
 creditor                                    Amount           interest rate   term                        taxes      Insurance     monthly          total PMTs by
                                                                              (Months)                    (Escrow)   (Escrow)      payment          trustee

 CONSEJ
 O DE
 TITULAR
 ES CON
 CALA DE
 HUCARE                                      $14,78                                                                                                      $14,780.7
 S                                           0.74             0.00%                                                                                              4
                                                 To
                                             be paid
                                             in full
                                             100%                                                                    Starting on Plan Month


Puerto Rico Local Form G (LBF-G)                                                    Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33                                                        Desc: Main
                                    Document Page 6 of 9                                                                                             10/15/20 8:42AM



 Debtor                KAREN BARRETO CRUZ                                                            Case number   19-06490

Insert additional claims as needed.

PART 4: Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation purposes to be
             10 % of all plan payments received by the trustee during the plan term.

4.3          Attorney’s fees

             Check one.

               Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee for their legal services, up to the plan confirmation, according to
             LBR 2016-1(f).

OR

                Fee Application: The attorneys’ fees amount will be determined by the court, upon the approval of a detailed application for fees and
             expenses, filed not later than 14 days from the entry of the confirmation order.

                              Attorney’s fees paid pre-petition:                                                              $ 1,000.00
                              Balance of attorney’s fees to be paid under this plan are estimated to be:                      $ 3,000.00
                              If this is a post-confirmation amended plan, estimated attorney’s fees:                         $

4.4          Priority claims other than attorney’s fees and those treated in §§ 4.5, 4.6

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

                          The Trustee shall pay in full all allowed claims entitled to priority under §507, §1322(a)(2), estimated in $1,778.89

              Name of priority creditor                                                      Estimate amount of claim to be paid
              IRS                                                                            $1,778.89

Insert additional claims as needed.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



4.6          Post confirmation property insurance coverage
             Check one.
                      None. If “None” is checked, the rest of § 4.6 need not be completed or reproduced.

PART 5: Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option
             providing the largest payment will be effective.

      Check all that apply.

                The sum of $       .
                     % of the total amount of these claims, an estimated payment of $            .

Puerto Rico Local Form G (LBF-G)                                               Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33                                                     Desc: Main
                                    Document Page 7 of 9                                                                                          10/15/20 8:42AM



 Debtor                KAREN BARRETO CRUZ                                                     Case number       19-06490

                The funds remaining after disbursements have been made to all other creditors provided for in this plan.
                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $          .

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

PART 6: Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
             unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



PART 7: Vesting of Property of the Estate & Plan Distribution Order

7.1        Property of the estate will vest in the Debtor(s) upon
      Check the appliable box:
            Plan confirmation.
            Entry of discharge.
            Other:

7.2          Plan distribution by the trustee will be in the following order:
             (The numbers below reflect the order of distribution; the same number means prorated distribution among claims with the same number.)

             1. Distribution on Adequate Protection Payments (Part 3, Section 3.6)
             1. Distribution on Attorney’s Fees (Part 4, Section 4.3)
             1. Distribution on Secured Claims (Part 3, Section 3.1) – Current contractual installment payments
             2. Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
             2. Distribution on Secured Claims (Part 3, Section 3.7)
             2. Distribution on Secured Claims (Part 3, Section 3.1) – Arrearage payments
             3. Distribution on Secured Claims (Part 3, Section 3.2)
             3. Distribution on Secured Claims (Part 3, Section 3.3)
             3. Distribution on Secured Claims (Part 3, Section 3.4)
             3. Distribution on Unsecured Claims (Part 6, Section 6.1)
             4. Distribution on Priority Claims (Part 4, Section 4.4)
             5. Distribution on Priority Claims (Part 4, Section 4.5)
             6. Distribution on Unsecured Claims (Part 5, Section 5.2)
             6. Distribution on Unsecured Claims (Part 5, Section 5.3)
             7. Distribution on General Unsecured claims (Part 5, Section 5.1)

             Trustee’s fees are disbursed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).

PART 8: Nonstandard Plan Provisions

8.1          Check "None" or list the nonstandard plan provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


Puerto Rico Local Form G (LBF-G)                                           Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
         Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33                                             Desc: Main
                                    Document Page 8 of 9                                                                                  10/15/20 8:42AM



 Debtor                KAREN BARRETO CRUZ                                              Case number       19-06490

Each paragraph below must be numbered and labeled in boldface type, and with a heading stating the general subject matter of the
paragraph.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 8.2 This Section modifies LBF-G, Part 2, section 2.3:Income Tax Refunds to be used to fund the Plan

 Tax refunds will be devoted, as periodic payments, to fund the plan's completion. The tender of such payments shall deem
 the plan modified by such amount increasing the base without the need of further notice, hearing or court Order. Any partial
 or total use of such refund will require authorization of the Court.


Insert additional lines as needed.

PART 9: Signature(s)

       /s/ JOSÉ Á. LEÓN LANDRAU                                       Date   October 15, 2020
       JOSÉ Á. LEÓN LANDRAU 131506
       Signature of Attorney of Debtor(s)

       /s/ KAREN BARRETO CRUZ                                         Date       October 15, 2020
       KAREN BARRETO CRUZ



By filing this document, the attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this chapter 13 plan are identical to those contained in Local Form G (LBF-G), other than any
nonstandard provisions included in Part 8.




Puerto Rico Local Form G (LBF-G)                                     Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
        Case:19-06490-ESL13 Doc#:55 Filed:10/15/20 Entered:10/15/20 10:43:33   Desc: Main
                                   Document Page 9 of 9


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




KAREN BARRETO CRUZ                 FIRST SAVINGS CREDIT
325 E CYPRESS STREET               500E 60TH ST N
KENNETT SQUARE, PA 19348-3176      SIOUX FALLS, SD 57104



JOSÉ Á. LEÓN LANDRAU               IRS
LEÓN LANDRAU, C.P.                 PO BOX 7346
PO BOX 1687                        PHILADELPHIA, PA 19101-7346
CAGUAS, PR 00726


BARCLAYS BANK DELAWARE             LCDO ISRAEL O. ALICEA LUCIANO
PO BOX 8803                        CAPITAL CENTER BUILDING SOUTH TOWER
WILMINGTON, DE 19899                239 ARTERIAL HOSTOS AVE SUITE 305
                                   SAN JUAN, PR 00918-1476


CAPITAL ONE BANK USA NA            MERRICK BANK
PO BOX 30281                       PO BOX 9201
SALT LAKE CITY, UT 84130           OLD BETHPAGE, NY 11804



CAPITAL ONE BANK USA NA            NAVIENT
PO BOX 30281                       123 JUSTISON STREET
SALT LAKE CITY, UT 84130           3RD FLOOR
                                   WILMINGTON, DE 19801


CB INDIGO                          SCOTIABANK
PO BOX 4499                        PO BOX 362649
BEARTON OR 97076                   SAN JUAN, PR 00936-2649
SALT LAKE CITY, UT 84130-0281


CONSEJO DE TITULARES CON CALA DE
                               SYNCB/PAYPAL
                                 HUCARES
PO BOX 1032                    PO BOX 965005
NAGUABO, PR 00718              ORLANDO, FL 32896-5005



CREDIT ONE BANK                    SYNCB/SAMS
PO BOX 98872                       PO BOX 965005
LAS VEGAS, NV 89193-8872           ORLANDO, FL 32896-5005



FIRST PREMIER BANK
3820 N LOUISE AVE
SIOUX FALLS, SD 57107
